DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 5/7/2021 has been entered.  Claims 1-31 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "OPTICAL ASSEMBLY COMPRISING FIRST AND SECOND VARIABLE TRANSMISSION LAYERS EACH HAVING AN ELECTRO-OPTICALLY ACTIVE MATERIAL AND A PIXELATED ELECTRONICALLY SWITCHABLE BIREFRINGENT LAYER"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the variable transmission optical assembly of claim 1, in particular, a first variable transmission (VT) layer having a first cell area and comprising a first electro-optically active material between a first pair of substrates, an electronically switchable birefringent (ESB) layer which is pixelated, said layer capable of altering the phase of incident light, a second variable transmission (VT) layer having a second cell area and comprising a second electro-optically active material between a second pair of substrates, wherein light passing through the first VT layer, a pixel of the birefringent layer, and the second VT layer has a pixel transmission level that can be altered based on the voltage applied to each layer.  The closest prior art of Yim et al. (U.S. 2012/0327331) discloses a variable transmission optical assembly (100’’, Fig. 13) comprising: a first variable transmission (VT) layer (10, Fig. 13) having a first cell area and comprising a first electro-optically active material between a first pair of substrates (1 and 2, Fig. 13), an electronically switchable birefringent (ESB) layer (65, Fig. 13), said layer capable of altering the phase of incident light, wherein light passing through the first VT layer (10, Fig. 13) and a pixel of the birefringent layer (65, Fig. 13) can be altered based on the voltage applied to each layer.  However, Yim fails to disclose all the combination of features including “a second variable transmission (VT) layer having a second cell area and comprising a second electro-optically active material between a second pair of substrates, wherein light passing through the first VT layer, a pixel of the birefringent layer, and the second VT layer has a pixel transmission level that can be altered based on the voltage applied to each layer” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed to modify the variable transmission optical assembly of Yim to have all the combination of features as recited in the claim.  Therefore, claim 1 is allowed, as are its dependent claims 2-20.
The prior art does not disclose the variable transmission optical assembly of claim 21, in particular, an optical assembly comprising: a first guest-host liquid crystal cell having a first cell area, an electronically switchable pixelated birefringent layer, said birefringent layer capable of altering the phase of incident light, a second guest-host liquid crystal cell having a second cell area, wherein light passing through the first guest-host liquid crystal cell, a pixel of the switchable pixelated birefringent layer, and the second guest-host liquid crystal cell has a variable pixel transmission level that is varied based on the a voltage applied to each guest-host liquid crystal cell or the switchable pixelated birefringent layer, and wherein said variable pixel transmission level varying varies between a maximum transmissive level, a minimum transmissive level and one or more semi-transmissive levels between said maximum and minimum transmissive levels. The closest prior art of Yim et al. (U.S. 2012/0327331) discloses a variable transmission optical assembly (100’’, Fig. 13) comprising: a first liquid crystal cell (10, Fig. 13) having a first cell area, and an electronically switchable pixelated birefringent (ESB) layer (65, Fig. 13), said birefringent layer capable of altering the phase of incident light, wherein light passes through the first liquid crystal cell (10, Fig. 13) and a pixel of the switchable pixelated birefringent layer (65, Fig. 13).  However, Yim fails to disclose all the combination of features including “a first guest-host liquid crystal cell having a first cell area, a second guest-host liquid crystal cell having a second cell area, wherein light passing through the first guest-host liquid crystal cell, a pixel of the switchable pixelated birefringent layer, and the second guest-host liquid crystal cell has a variable pixel transmission level that is varied based on the a voltage applied to each guest-host liquid crystal cell or the switchable pixelated birefringent layer, and wherein said variable pixel transmission level varying varies between a maximum transmissive level, a minimum transmissive level and one or more semi-transmissive levels between said maximum and minimum transmissive levels” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed to modify the optical assembly of Yim to have all the combination of features as recited in the claim.  Therefore, claim 21 is allowed, as are its dependent claims 22-31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Komitov (CN 103718094) and Woodgate et al. (U.S. 2014/002619) disclose first and second variable transmission layers but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871